Citation Nr: 1760104	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  08-36 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial higher (compensable) rating for non-ulcer dyspepsia-gastritis syndrome for the period from July 21, 2007, to January 27, 2011, and higher than 10 percent thereafter.  

3.  Entitlement to an initial higher (compensable) rating for a right eye disorder.  

4.  Entitlement to an initial rating higher than 10 percent for a cervical spine disability.  

5.  Entitlement to an initial rating higher than 10 percent for a right knee disability.  

6.  Entitlement to an initial rating higher than 10 percent for a right wrist disability.  

7.  Entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the left elbow for the period from July 21, 2007, to October 16, 2016, and higher than 20 percent thereafter.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 2001 to July 2007, with service in Saudi Arabia.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, and a June 2008 VA decision of the RO in St. Petersburg, Florida.  The November 2007 RO decision granted service connection and a noncompensable rating for non-ulcer dyspepsia-gastritis syndrome, effective July 21, 2007; granted service connection and a noncompensable rating for a right eye disorder (nevus of the OTA, status post a peripheral retinal hole, right eye), effective July 21, 2007; granted service connection and a 10 percent rating for a cervical spine disability (cervical strain), effective July 21, 2007; granted service connection and a 10 percent rating for a right knee disability (patellofemoral syndrome of the right knee), effective July 21, 2007; and granted service connection and a 10 percent rating for ulnar neuropathy of the left elbow, effective July 21, 2007.  By this decision, the RO also denied service connection for bilateral hearing loss and for a back disability.  

The case was later transferred to the St. Petersburg, Florida Regional Office (RO).

The June 2008 RO decision granted service connection and a 10 percent rating for a right wrist disability (right wrist synovitis, status post arthroscopic debridement and a synovectomy), effective July 21, 2007.  

The case was later transferred to the Los Angeles, California Regional Office (RO), and then to the Salt Lake City, Utah Regional Office (RO).

In October 2014, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In November 2014, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and for back disability; entitlement to an initial higher (compensable) rating for non-ulcer dyspepsia-gastritis syndrome; entitlement to an initial higher (compensable) rating for a right eye disorder; entitlement to an initial rating higher than 10 percent for a cervical spine disability; entitlement to an initial rating higher than 10 percent for a right knee disability; entitlement to an initial rating higher than 10 percent for a right wrist disability; and entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the left elbow, for further development.  

A January 2017 RO decision granted service connection and a 10 percent rating for lumbosacral strain, effective July 21, 2007.  Thus this issue is no longer on appeal.  By this decision, the RO also increased the rating for the Veteran's service-connected non-ulcer dyspepsia-gastritis syndrome to 10 percent, effective January 28, 2011.  The RO further increased the rating for the Veteran's service-connected ulnar neuropathy of the left elbow to 20 percent, effective October 17, 2016.  

The case was later transferred back to the St. Petersburg, Florida Regional Office (RO).  

As noted in the November 2014 remand, at the October 2014 Board hearing, the Veteran raised an issue of entitlement to service connection for tinnitus.  That issue is not before the Board and is referred to the RO for appropriate action.  

The issues of entitlement to an initial higher rating higher than 10 percent for a cervical spine disability; entitlement to an initial rating higher than 10 percent for a right knee disability; entitlement to an initial rating higher than 10 percent for a right wrist disability; and entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the left elbow for the period from July 21, 2007, to October 16, 2016, and higher than 20 percent thereafter, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current right ear hearing loss had its onset in service.  

2.  Left ear hearing loss, for VA purposes, has not been demonstrated.  

3.  From July 21, 2007, to January 27, 2011, the Veteran's non-ulcer dyspepsia-gastritis syndrome was manifested by subjective complaints of dyspepsia, regurgitation, pyrosis, and indigestion, without recurrent dysphagia, related substernal arm or shoulder pain, or related considerable impairment of health.  

4.  Since January 28, 2011, the Veteran's non-ulcer dyspepsia-gastritis syndrome is manifested by no more than subjective complaints of dyspepsia, regurgitation, pyrosis, and indigestion, without recurrent dysphagia, related substernal arm or shoulder pain, or related considerable impairment of health.  

5.  The Veteran's right eye disability is not manifested by active pathology, impairment of central visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  His visual acuity with correction was no worse than 20/40 with near and distance vision, bilaterally, on VA examinations.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).  

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).  

3.  The criteria for an initial rating higher than 10 percent for non-ulcer dyspepsia-gastritis syndrome for the period from July 21, 2007, to January 27, 2011, have been met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).  

4.  The criteria for a rating higher than 10 percent for non-ulcer dyspepsia-gastritis syndrome of the period since July 28, 2011, have not been met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).  

5.  The criteria for a compensable rating for a right eye disorder have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 4.75, 4.76, 4.83, 4.84a, Diagnostic Codes 6006, 6079 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Bilateral Hearing Loss

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has bilateral hearing loss that is related to service.  He specifically maintains that he has bilateral hearing loss as a result of acoustic trauma during his period of service.  He reports that he worked on jet aircraft without the benefit of double hearing protection.  The Veteran indicates he had ringing in the ears and diminished hearing acuity during service.  The Veteran essentially asserts that he suffered bilateral hearing loss during service and since service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran served on active duty in the Air Force from May 2001 to July 2007, with service in Saudi Arabia.  His DD Form 214 lists his occupational specialty as in aircrew egress systems for five years.  

The Veteran's service treatment records for his period of active duty from January 1966 to January 1968 do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385 (2017).  There is no evidence of record of hearing loss within the year after service as required for a presumption of service connection.  

Post-service private and VA treatment records, including examination reports, show that the Veteran was treated for multiple disorders, including complaints of hearing problems in his right ear and left ear.  

A July 2007 VA audiological examination report includes a notation that the Veteran's claims file was unavailable for review.  It was noted that the Veteran was still on active duty at that time.  The Veteran reported that he worked on jet aircraft during his military career without the benefit of double ear protection.  He stated that he was unaware of hearing loss, but that he was told by the miliary that his profile had changed on his left ear.  The Veteran denied that he had tinnitus, vertigo, ear pathology, or a family history of hearing loss.  

The examiner reported results that were not indicative of a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  The diagnosis was normal hearing, bilaterally.  

A September 2014 audiological evaluation from the Tanner Clinic does not specifically report speech recognition scores.  The results reported were not indicative of a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  A September 2014 statement from an examiner at Tanner Clinic indicates that the Veteran had hearing loss and that he should avoid noises and pressure changes.  

A July 2016 VA audiological examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had noise exposure in the military due to working on aircraft.  It was noted that he wore dual hearing protection.  The Veteran indicated that he also had noise exposure as a civilian service aircraft ordinance inspector and that he wore hearing protection in that occupation.  He stated that he also laid pipe in Utah with loud metal pipe pinging.  The Veteran further indicated that he had recreational noise exposure from hunting and that he wore hearing protection.  

The examiner reported results that were indicative of a hearing loss disability in the right ear, but not in the left ear, as defined by 38 C.F.R. § 3.385.  The diagnoses were conductive hearing loss in the right ear and normal hearing in the left ear.  The examiner reported that the Veteran's right ear hearing loss was at least as likely as not (50 percent probability or greater) caused by or a result of an event during military service.  The examiner reported that a review of the claims file revealed normal hearing at the enlistment and separation examinations with no permanent significant threshold shift noted.  It was noted that the Veteran's service treatment records were silent for hearing loss or tinnitus complaints.  The examiner indicated that the Veteran's service treatment records show an isolated temporary shift at isolated frequencies during his military service, but no permanent threshold shift.  

The examiner referred to a medical treatise.  The examiner maintained that based on the objective evidence, and audiograms without a permanent threshold shift, an audiologist could conclude that there was no evidence on which to conclude that the Veteran's current right ear hearing loss was caused by or a result of his military service, including noise exposure.  The examiner stated that if hearing thresholds were normal, there was no evidence of permanent threshold changes during military service, and that there was no evidence of a link between the current hearing loss and the in-service events.  The examiner related that there were temporary threshold shifts noted at 4000 Hertz in November 2003, May 2006, and June 2007 audiograms, but that such were not permanent shifts as evidenced by the July 2007 VA audiological examination report without the service treatment records.  The examiner stated that the Veteran's current hearing loss was a conductive hearing loss, which was consistent with middle ear surgery in 2014, and that it was not consistent with noise exposure type hearing loss.  The examiner indicated that there was no sensorineural hearing loss because the bone conduction thresholds were normal in the right ear.  The examiner commented that the hearing loss in the Veteran's right ear was consistent with a middle ear condition in 2014, which was seven years after his military service.  

The examiner indicated that left ear hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event during military service.  The examiner reported that there was no permanent positive threshold shift comparing the enlistment and separation examination reports.  The examiner maintained that if hearing thresholds were normal, there was no evidence of permanent threshold changes during military service, and there was no direct evidence of a link between any current hearing loss and in-service events.  The examiner stated that the July 2007 VA audiological examination report revealed normal hearing, bilaterally, and no tinnitus, and that there was no hearing loss at the current examination in the Veteran's left ear.  

The Board observes that the evidence of record shows that the Veteran was exposed to in-service acoustic trauma and that he has been currently diagnosed with right ear hearing loss under the provisions of 38 C.F.R. § 3.385.  The Board observes that the examiner, pursuant to the July 2016 VA audiological examination report, indicated, following a review of the claims file, that the Veteran's right ear hearing loss right ear hearing loss was at least as likely as not caused by or a result of an event during military service.  The Board notes, however, that the examiner's rationale was negative in regard to whether the Veteran's right ear hearing loss was related to his period of service.  The examiner referred to a medical treatise and stated that there was no evidence on which to conclude that the Veteran's current right ear hearing loss was caused by or a result of his military service, including noise exposure.  The examiner maintained that if hearing thresholds were normal, there was no evidence of permanent threshold changes during military service, and that there was no evidence of a link between the current hearing loss and the in-service events.  The examiner further stated that the Veteran's current hearing loss was a conductive hearing loss, which was consistent with middle ear surgery in 2014, and that it was not consistent with noise exposure type hearing loss.  The examiner commented that the hearing loss in the Veteran's right ear was consistent with a middle ear condition in 2014, which was seven years after his military service.  

The Board observes that the examiner's medical opinions are inconsistent.  Additionally, the examiner essentially indicated, in part, that the Veteran's bilateral hearing loss was not related to his period of service because there was no permanent worsening in the audiological evaluations when comparing the entrance and separation examinations.  The Board notes, however, that in regard to the Veteran's right ear hearing loss, the absence of documented hearing loss, as defined by VA, while in service is not fatal to a claim for service connection.  See Ledford, 3 Vet. App. at 87.  Further, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

The Board also observes that examiner, pursuant to the July 2016 VA audiological examination report, did not address the Veteran's reports of hearing problems during service and since service.  The Veteran is competent to report in-service hearing problems, continuous hearing loss symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the opinions provided by the VA examiner, pursuant to the July 2016 VA audiological examination, have no probative value. 

The Veteran is competent to report right ear hearing problems during service and since that time.  Moreover, the Board finds that the Veteran's reports of noise exposure during his period of service and right ear hearing problems since service are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Resolving any doubt in his favor, the Veteran has right ear hearing loss had its onset during his period of service.  Service connection for right ear hearing loss is warranted.  

As to the Veteran's claim for service connection for left ear hearing loss, the Board notes that there is no current evidence indicating left ear hearing loss as defined by 38 C.F.R. § 3.385.  Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. §§ 1110, 1131 requires existence of present disability for VA compensation purposes.  The evidence does not demonstrate a left ear hearing loss at any time during the pendency of the appeal, and thus service connection is not warranted.  

The evidence of record simply does not reflect left ear hearing loss, for VA purposes, pursuant to 38 C.F.R. § 3.385.  The preponderance of the evidence is against the claim for entitlement to service connection for left ear hearing loss; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II. Non-Ulcer Dyspepsia-Gastritis Syndrome

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2017).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 (2015).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The RO has rated the Veteran's non-ulcer dyspepsia-gastritis syndrome under Diagnostic Code 7346, which pertains to a hiatal hernia.  Under Diagnostic Code 7346, a 10 percent rating is warranted for a hiatal hernia manifested by two or more of the symptoms required for a 30 percent rating of less severity.  A 30 percent rating is warranted where the disability is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent rating requires symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  

A November 2007 rating decision granted service connection and a noncompensable rating for a non-ulcer dyspepsia-gastritis syndrome, effective July 21, 2007.  A January 2017 RO decision increased the rating for the Veteran's service-connected non-ulcer dyspepsia-gastritis syndrome to 10 percent, effective January 28, 2011.  Thus, the Board must consider whether the Veteran is entitled to an initial higher (compensable) rating for his non-ulcer dyspepsia-gastritis syndrome for the period from July 21, 2007, to January 27, 2011, and an initial rating higher than 10 percent for non-ulcer dyspepsia-gastritis syndrome for the period since January 28, 2011.  

From July 21, 2007, to January 28, 2011

A July 2007 VA gastrointestinal examination report includes a notation that 6the Veteran's claims file was reviewed.  The Veteran reported that in March 2007 while taking Mobic, he developed dyspeptic symptoms and an inability to hold down food, with vomiting, including with some blood.  He stated that he stopped taking Mobic, but that symptoms had persisted.  The Veteran indicated that he currently still had episodic vomiting after eating, but no blood at those times.  He reported that he would have a sensation of shaking and nausea and that he would then vomits, and feel better.  It was noted that the Veteran had no heart burn and that he underwent Barium swallow about a month earlier and was told that he did not have an ulcer.  

The examiner reported that there was no history of hospitalization or surgery, as well as no history of trauma.  It was also noted that there was no history of a neoplasm.  The examiner indicated that there were no periods of incapacitation due to stomach or duodenal disease, and that there was no gnawing or burning pain.  The examiner related that the Veteran had suffered episodes of hematemesis or melena and referred to an episode in March 2007 where the Veteran vomited with blood on one occasion.  The examiner indicated that the Veteran had a history of nausea several times a week.  It was noted that the Veteran also had a history of vomiting several times a week.  The examiner reported that the Veteran did not have diarrhea or weight loss.  The examiner stated that the Veteran had a normal abdominal examination, with no jaundice and no masses.  The diagnosis was non-ulcer dyspepsia-gastritis syndrome with associated vomiting.  The examiner maintained that such condition had no effects on the Veteran's usual occupation.  

Subsequent VA treatment records dated prior to January 28, 2011, show that the Veteran was treated for gastrointestinal problems.  

For example, an October 2007 VA treatment report notes that the Veteran reported that he stopped taking nonsteroidal anti-inflammatory drugs because of vomiting and hematemesis.  The assessment included hematemesis without anemia.  

A May 2008 VA treatment entry notes that the Veteran was referred to gastroenterology for occasional post-prandial vomiting and bloating, as well as for reflux symptoms.  The impression was post-prandial bloating and occasional vomiting.  

A December 2009 VA gastroenterology consultation report indicates that the Veteran was seen for chronic nausea and vomiting.  The Veteran reported that for the last three years, he had been having intermittent vomiting which sometimes lasted for weeks at a time.  He indicated that he usually vomited immediately after meals.  The impression was chronic vomiting, rule out gastroparesis versus gastritis or peptic ulcer disease, and gastroesophageal reflux disease (GERD).  

The Board observes that the medical evidence for the period from July 21, 2007, to January 27, 2011, indicates that the Veteran was treated for hematemesis, chronic nausea and vomiting, etc.  The July 2007 VA gastrointestinal examination report notes that the Veteran reported symptoms of nausea and vomiting several times per week, as well as an episode of hematemesis.  The Board finds that there is a reasonable basis for finding that the Veteran's service-connected non-ulcer dyspepsia-gastritis syndrome was manifested by persistently recurrent epigastric distress, pyrosis, and regurgitation supporting a 10 percent rating pursuant to Diagnostic Code 7346 for the period from July 21, 2007, to January 27, 2011.  The Board observes that the evidence does not show that the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, as required for an increased 30 percent rating under Diagnostic Code 7346 for that period.  The evidence fails to show that he has any substernal or arm or shoulder pain, or considerable impairment of health.  Therefore, a rating in excess of 10 percent is not warranted for that period.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  However, staged ratings are not indicated in the present case, as the Board finds that the Veteran's non-ulcer dyspepsia-gastritis syndrome has been 10 percent disabling for the period from July 21, 2007, to January 27, 2011.  

Thus, a higher initial rating to 10 percent, for the period from July 21, 2007, to January 27, 2011, is granted.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a higher rating for the Veteran's non-ulcer dyspepsia-gastritis syndrome for this period and that doctrine was applied in granting the increase to 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  

Since January 28, 2011

A January 28, 2011 VA Gulf War examination report includes a notation that the Veteran's claims file was reviewed.  The examiner stated that the Veteran reported symptoms of vomiting, diarrhea, indigestion, heartburn, and regurgitation.  It was noted that the Veteran did not report constipation, hernai, an abdominal mass, abdominal swelling, or jaundice.  The examiner indicatedd that the gastrointestinal examination was normal.  The examiner stated that hte Veteran's bowel sounds were normal and that there were no palpable masses, herniaas, or acites present.  It was noted that the Veteran's liver and spllen were normal and that a rectal examination was not performed.  The examiner did not specifically pervide gastrointestinal diagnoses at that time.  

A June 2016 VA esophageal conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he began having heartburn and vomiting in 2005.  It was noted that he underwent an upper endoscopy in 2008, but that the results were not available.  The Veteran indicated that he was taking no meeication for his problem and that he had taken medication in the past, but that it did not help him.  

The examiner reported that the Veteran suffered esophageal conditions, including pyrosis and vomiting.  The examiner indicated that the frequency of the episodes of vomiting was four or mmore times per year and that the average episode of vomitng lasted less than one day.  It was noted that the Veteran did not have a esophageal stricture or spasms of the esophagus.  The diagnosis was non-ulcer dyspepsia-gastritis syndrome.  The examiner indicated that such condition impacted the Veteran's ability to to work in that he had pyrosis and vomiting.  

Based on the medical evidence, the Board finds that the Veteran's service-connected non-ulcer dyspepsia-gastritis syndrome is no more than 10 percent disabling for the period since January 28, 2011.  The evidence does not show that the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, as required for an increased 30 percent rating under Diagnostic Code 7346 for that period.   The Board observes that there was no indication that the Veteran has any accompanied substernal, or arm, or shoulder pain, or related considerable impairment of health.  

The Board observes that although the Veteran has reported subjective complaints of some of the symptoms listed for a 30 percent rating pursuant to Diagnostic Code 7346, the evidence fails to show that he has any substernal or arm or shoulder pain, or considerable impairment of health.  Therefore, a rating in excess of 10 percent is not warranted for the period since January 28, 2011.  

This is an initial rating case, on the granting of service connection.  The Board finds that there are no distinct periods of time, since the effective date of service connection, during which the Veteran's non-ulcer dyspepsia-gastritis syndrome has been more than 10 percent disabling.  Thus "staged ratings" greater than a 10 percent rating are not warranted for any period of time since the effective date of service connection.  Fenderson, 12 Vet. App. at 119.  

In sum, the preponderance of the evidence is against the claim for entitlement to an initial rating higher than 10 percent for non-ulcer dyspepsia-gastritis syndrome for the period since January 28, 2011; there is no doubt to be resolved; and a higher rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  

III. Right Eye Disorder

The RO has rated the Veteran's right eye disorder (nevus of the OTA, status post a peripheral retinal hole, right) under Diagnostic Code 6079, which pertains to impairment of visual acuity.  Diagnostic Code 6006 is also pertinent to the analysis, and pertains to retinitis.  The Rating Schedule does not contain a specific diagnostic code for the Veteran's service-connected right eye disorder.  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2017).  

The Board finds that 38 C.F.R. § 4.84, Diagnostic Code 6006, which pertains to retinitis, is the most closely analogous diagnostic code.  Diagnostic Codes 6000 through 6009, in chronic form, are to be rated from 10 percent to 100 percent disabling for impairment of visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84, Diagnostic Codes 6000-6009. 

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2007).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 or worse in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2007). 

During the pendency of the appeal, the criteria for rating eye disabilities changed.  However, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the old criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).

A July 2007 VA eye examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he noticed black spots on the white of the right eye.  He stated that, presently, is skin around the eye was also black, and would look like he had a black eye.  The Veteran indicated that he had no ocular pain or diplopia and that he was not undergoing current treatment.  

The examiner reported that the Veteran's uncorrected distance vision in the right eye was 20/40+2, and that his uncorrected near vision was 20/20.  As to the Veteran's left eye, his uncorrected distance and near vision were both 20/20, respectively.  The examiner related that the Veteran's corrected distance and near vision in his right eye was 20/20 respectively, and that his corrected distance and near vision in his left eye was also 20/20, respectively.  The examiner indicated that a slit-lamp examination showed that the superior and nasal eye lid was darkly pigmented on the right eye.  There was also diffuse blackish scleral pigmentation in the right eye.  The impression was nevus of OTA, right eye; old peripheral retinal hole, right eye; and a low refraction error, right eye greater than left eye.  

A June 2016 VA eye conditions examination report includes a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran was diagnosed with a nevus of OTA in the right eye, as well as an operculated retinal hole, in 2007.  The examiner indicated that uncorrected distance vision in his right eye was 20/70 and his uncorrected near vision was 20/40 or better.  It was noted that the Veteran's corrected distance vision and near vision in his right eye was 20/40 or better, respectively.  The examiner indicated that the Veteran's uncorrected distance vision in his left eye was 20/40 or better, his uncorrected near vision was 20/40 or better, and that his corrected and near vision was 20/40 or better, respectively.  The examiner stated that the Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The examiner related that the Veteran's pupils were round and reactive to light, and that the pupil diameter, right and left, was 3 mm.  The examiner maintained that the Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness in either eye, and that he did not a corneal irregularity that resulted in a severe irregular astigmatism.  

The examiner reported that the slit-lamp and external examinations of the Veteran's lids and lashes were normal.  As to the conjunctiva/sclera the examiner indicated that the Veteran had a patchy, light, slate gray-blue sclera (nevus of OTA) of at 360 degrees in the right eye.  The conjunctiva/sclera of the left eye was normal.  It was noted that the cornea, anterior chamber, iris, and lens, were all normal for both eyes.  The examiner stated that the internal eye examination on the right, as to periphery, showed a small, operculated, retinal hole at 7 o'clock with light pigment surrounding and no fluid.  The periphery for the left eye was normal.  The examiner indicated that the optic disc, macula, vessels, and vitreous for both eyes were all normal, respectively.  The diagnosis was nevus of OTA, right eye, and a round retinal hole, right eye (longstanding).  The examiner maintained that the Veteran's service-connected right eye disorder did not impact his ability to work.  

The Board finds that the evidence of record does not support a compensable rating for the Veteran's service-connected right eye disorder.  Corrected visual acuity of 20/40 or better distance vision, or 20/40 or better near vision, simply does not meet the criteria for a compensable rating.  Accordingly, the Board finds that the Veteran is not entitled to an increased (compensable) rating based on visual acuity, pain, rest requirements, or episodic incapacity. 

While a minimum rating of 10 percent is to be assigned during active pathology for some conditions, the evidence does not show that the Veteran has any active condition listed in Diagnostic Codes 6000 through 6009, which would warrant the assignment of a 10 percent rating.  38 C.F.R. § 4.84, Diagnostic Codes 6000-6009 (2007).  Accordingly, an increased (compensable) rating for the Veteran's service-connected right eye disorder is not warranted.  

This is an initial rating case, on the granting of service connection.  The Board finds that there are no distinct periods of time, since the effective date of service connection, during which the Veteran's right eye disorder has been more than 0 percent disabling.  Thus "staged ratings" greater than a 0 percent rating are not warranted for any period of time since the effective date of service connection.  Fenderson, 12 Vet. App. at 119.  

As the preponderance of the evidence is against the claim for an initial higher rating for a right eye disorder, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet.App. at 49.  



ORDER

Service connection for right ear hearing loss is granted.  

Service connection for left ear hearing loss is denied.  

An initial higher rating of 10 percent, but no higher, is granted non-ulcer dyspepsia-gastritis syndrome for the period from July 21, 2007, to January 27, 2011, subject to the laws and regulations governing the payment of monetary awards.

An initial rating higher than 10 percent for non-ulcer dyspepsia-gastritis syndrome for the period since January 28, 2011, is denied.  

An initial higher (compensable) rating for a right eye disorder is denied.  


REMAND

The remaining issues on appeal are entitlement to an initial higher rating higher than 10 percent for a cervical spine disability; entitlement to an initial rating higher than 10 percent for a right knee disability; entitlement to an initial rating higher than 10 percent for a right wrist disability; and entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the left elbow for the period from July 21, 2007, to October 16, 2016, and higher than 20 percent thereafter.  

The Board observes that the Veteran was last afforded a VA neck conditions examination, as to his service-connected cervical spine disability, in June 2016.  The diagnosis was cervical strain.  He was also afforded a VA knee and lower leg conditions examination, as to his service-connected right knee disability, in June 2016.  The diagnosis was patellofemoral syndrome, right knee.  

Additionally, a June 2016 VA wrist conditions examination report, as to the Veteran's service-connected right wrist disability, relates a diagnosis of right wrist synovitis, status post arthroscopic debridement and a synovectomy.  The Board further observes that a June 2016 VA elbow and forearm conditions examination report, as to the Veteran's ulnar neuropathy of the left elbow, related a diagnosis of ulnar neuropathy of the left elbow.  

The U.S Court of Appeals for Veteran's Claims (Court) has issued decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, and as the findings pursuant to the June 2016 VA neck conditions, knee and lower leg conditions, wrist conditions, and elbow conditions examination reports, noted above, are inadequate, the Board finds that new VA examinations should be provided addressing the Veteran's service-connected cervical spine disability; right knee disability, right wrist disability, and ulnar neuropathy of the left elbow.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for cervical spine, right knee, right wrist, and left elbow problems since June 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his service-connected cervical spine disability, right knee disability, right wrist disability, and ulnar neuropathy of the left elbow, and the impact of those condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected cervical spine disability, including any associated respective neurological impairment of the upper and/or lower extremities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

In examining the cervical spine, full range of motion testing must be performed where possible.  The joints involved must be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner should describe any pain, weakened movement, excess fatigability, instability of motion, and incoordination that is present.  The examiner must also state whether the examination is taking place during a period of flare-ups.  If not, the examiner must ask the Veteran to describe the flare-ups he experiences, including the frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

The examiner must specifically indicate whether the Veteran has unfavorable ankylosis of the entire cervical spine.  The examiner must state whether the cervical spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  The examiner must also discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present and state whether the Veteran has any other neurological impairment, related to his cervical spine disability.  

4.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected right knee disability and right wrist disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right knee disability and right wrist disability must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's service-connected right knee disability and right wrist disability and provide diagnoses of any pathology found.  

In examining the right knee and right wrist, full range of motion testing must be performed where possible.  The joints involved must be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner should describe any pain, weakened movement, excess fatigability, instability of motion, and incoordination that is present.  The examiner must also state whether the examination is taking place during a period of flare-ups.  If not, the examiner must ask the Veteran to describe the flare-ups he experiences, including the frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected ulnar neuropathy of the left elbow.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's service-connected ulnar neuropathy of the left elbow must be reported in detail.  The affected nerve(s) should be expressly identified.  

For each affected nerve, the examiner must specifically indicate whether the impairment is in the nature of a neuritis, a neuralgia, and/or paralysis.  If paralysis of any nerve is identified, the examiner must indicate whether the paralysis is complete or incomplete and, if it is incomplete, whether the incomplete paralysis is best characterized as mild, moderate, moderately severe, or severe.  

The examiner also must conduct a thorough orthopedic examination of the left elbow, and provide diagnoses of any pathology found.  In examining the left elbow, full range of motion testing must be performed where possible.  The joints involved must be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joints.  The examiner must also state whether the examination is taking place during a period of flare-ups.  If not, the examiner must ask the Veteran to describe the flare-ups he experiences, including the frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


